ALLOWANCE
	Claims 1-3 and 5-12 are allowed. Claim 4 has been canceled in accordance with Applicant’s Response filed January 5, 2022.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on January 19, 2022.
The application has been amended as follows.
1. (Currently Amended) A touchpad apparatus, comprising: 
a housing including a first stepped portion provided with a plurality of first steps and a second stepped portion provided with a plurality of second steps, wherein the plurality of first steps second steps 
a movable member disposed on the housing and configured to rotate relative to the housing around the axis, the movable member including a first support portion and a second support portion, the first support portion selectively pressing against one of the plurality of first steps, and the second support portion selectively pressing against one of second steps 
a touchpad substrate configured to press against one end of the movable member away from the housing.
6. (Currently Amended) The touchpad apparatus of claim 1[[4]], wherein a highest step in the plurality of second steps first steps 
7. (Currently Amended) The touchpad apparatus of claim 1[[4]], wherein the second stepped portion and the first stepped portion are disposed around the axis.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The specific limitations “the second stepped portion is disposed along the rotation direction around the axis, and the plurality of second steps gradually ascend along the rotation direction” and “the second support portion selectively pressing against one of the plurality of second steps when the movable member rotates along the rotation direction” in combination with the remaining limitations of claim 1 are not anticipated or made obvious by prior art of record in Examiner’s opinion. 
For example, Pai (US Publication No. 2021/0011565) discloses a touch pad apparatus (100) comprising a housing (120) with a first stepped portion (threads of T) having a plurality of first steps (pitches within threads of T) ascending along the rotation direction around an axis (central axis of 160); a moveable member (160) configured to rotate around the axis (central axis of 160) and includes a first support portion (161), the 
However, Pai does not disclose where the housing includes a second stepped portion, wherein the second stepped portion includes a plurality of second steps disposed along the rotation direction around the axis and gradually ascend along the rotation direction. Pai also does not disclose a second support portion, wherein the second support portion selectively presses against one of the plurality of second steps when the movable member rotates along the rotation direction. 
Further, Su (US Patent No. 10,285,288) discloses an anti-disassembly structure, comprising: a housing (10/60) including a first stepped portion (424) provided with a plurality of first steps (teeth of 424) and a second stepped portion (426) provided with a plurality of second steps (teeth of 426), wherein the plurality of first steps (teeth of 424) gradually ascend along a rotation direction (individual teeth of 424 ascending) around an axis (central axis of 70), the second stepped portion (426) is disposed along the rotation direction around the axis (central axis of 70), and the plurality of second steps (teeth of 426) gradually ascend along the rotation direction (individual teeth of 426 ascending); a movable member (70) disposed on the housing (10/60) and configured to rotate relative to the housing (10/60) around the axis (central axis of 70). 
However, Su does not disclose wherein the movable member including a first support portion and a second support portion, wherein the first support portion selectively presses against one of the plurality of first steps, and the second support portion selectively presses against one of the plurality of second steps when the 
The additional prior art previously made of record is considered pertinent to Applicant’s disclosure. None of the cited references taken alone or in combination render the present invention unpatentable as claimed. 
Examiner has performed an interference search and the assignee and inventor name searches in order to identify documents with possible double patenting issues. No documents with conflicting claims have been found. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAGE CRUM/Examiner, Art Unit 2841                                                                                                                                                                                                        



/ADRIAN S WILSON/Primary Examiner, Art Unit 2841